    Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 1 of 25. PageID #: 38847



                              UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                    Case No. 1:17-MD-2804

APPLIES TO ALL CASES                                 Hon. Dan A. Polster


             PLAINTIFFS’ REPLY TO CARDINAL HEALTH’S OBJECTION
              TO AMENDMENT TO DISCOVERY RULING NO. 14, PART I,
                   REGARDING PRIVILEGE AND CLAW-BACK

                                       INTRODUCTION

        On January 31, 2019, the Special Master issued Discovery Ruling No. 14, Part 1

(“Ruling”), finding in pertinent part that, with respect to a large set of documents Cardinal

inadvertently produced in MDL 2804: Cardinal had previously waived privilege over certain

documents (“Category Two” documents - produced to the DEA in 2008 and not attempted to be

clawed-back in 2008 or in the years thereafter); and Cardinal did not waive privilege and could

assert claw-back claims over certain other documents (“Category One” documents – consisting

of claw-backs previously made by Cardinal from the DEA in 2008, and “Category Three”

documents – which were never previously produced to the DEA).1 A separate portion of the

Ruling also found in pertinent part that three documents produced by Cardinal (two substantially

similar charts comparing Cardinal’s suspicious order monitoring system (“SOM”) over the years,

and a cover e-mail relating to same) were not entitled to privileged treatment.2

        On 2/6/2019 Cardinal filed an objection (“CAH Obj. #1”) to the Ruling. 3 However, on

2/8/2019 the Court issued an Order (“2/8/2019 Order”), finding that CAH Obj. #1 “submitted

new evidence, case law, and arguments for the first time and not previously provided to Special

1
  Doc. #: 1321 at pp. 8-11.
2
  Id. at pp. 5-7.
3
  Doc. #: 1344.
                                                 1
    Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 2 of 25. PageID #: 38848



Master Cohen”, and ordered CAH Obj. #1 to be resubmitted to Special Master Cohen.4 The

2/8/2019 Order also warned that “going forward, the Court will strike any party’s objection to a

special master’s ruling that raises, for the first time before the Court, new evidence or legal

theories not first provided to the special master for consideration.”5

         On 2/20/2019, after resubmission of CAH Obj. #1, the Special Master issued Amended

Discovery Ruling No. 14, Part 1 (“Amended Ruling”), which considered the new evidence and

arguments, but affirmed the aforementioned Cardinal-related portions the Ruling.6                                  On

2/28/2019, Cardinal filed another objection (“CAH Obj. #2”), this time to the Amended Ruling.7

However, in violation of the Court’s 2/8/2019 Order, CAH Obj. #2 raises, for the first time, new

evidence – covering critical issues involving both Cardinal-related aspects of the Amended

Ruling – and as such, CAH Obj. #2 should be stricken in its entirety. Cardinal again tries to

bring forward new evidence, never previously provided to the Special Master or Plaintiffs, as

alleged support for finding error with the Amended Ruling.                   These repeated attempts to move

the goal posts should not be permitted.

         In arguing against waiver of privilege over its Category Two documents, Cardinal now

claims, for the first time ever, that its 2008 claw-backs from the DEA (of 5 separate

discs/DVDs containing inadvertently produced documents) involved only a “small number of

documents” (“one for certain, 17 at most”)8. See CAH Obj. #2 at pp. 5 & 11. Cardinal’s

disregard for the Court’s 2/8/2019 Order is motivated by its need to provide evidence that it


4
  Doc. #: 1349 at p. 1.
5
  Id. at p. 2.
6
  Doc. #: 1380 at pp. 2-7 & 14-18.
7
  Doc. #: 1397.
8
  Cardinal again here attempts to create error in Amended Discovery Ruling No. 14 by creating new facts which
simply cannot be true. It is an undisputed fact that CAH clawed back “5 separate discs/DVDs.” It absolutely defies
common sense to suggest as Cardinal does here that 5 separate discs/DVDs only hold one to seventeen documents.
This claim by Cardinal is absurd and not support by any evidence. This is yet another attempt by Cardinal to create,
add, or change the facts after a ruling is issued by Special Master Cohen for the benefit of its appeal. If this Court
does not enforce its 2/8/19 Order, we will likely continue to see this course of conduct happen again and again.

                                                          2
     Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 3 of 25. PageID #: 38849



should not have been aware (in 2008) of an issue with inadvertent disclosures to the DEA.9

Separately, in arguing for privileged treatment (and against disclosure) of the two charts setting-

forth its SOMS, Cardinal makes another new major allegation – now claiming, for the first

time ever, that most of the information from the clawed-back charts at issue is contained in an

earlier version of the charts (which Cardinal produced to the DEA and eventually to the PEC).

See CAH Obj. #2 at p. 14. Cardinal’s motivation here is its need to contradict the evidence

showing that Plaintiffs have substantial need for charts and are entitled to discover same pursuant

to Fed.R.Civ.P. 26(b)(3)(A).10 Finally, as the Court can easily see from a brief review of this

chart it is nothing more than a factual depiction of Cardinal’s SOM systems which the Plaintiffs

have been trying to lock into place from the beginning of this litigation. The Court ordered such

would not likely be protected by attorney-client privilege during its November 21, 2018 hearing.

Therefore, the Court should overrule Cardinal’s objections to Amended Discovery Ruling No.

14.

I.       CARDINAL’S WAIVER OF PRIVILEGE - “CATEGORY TWO” DOCUMENTS

         A.     Factual Background

         The underlying dispute involves Cardinal’s claw-back (in this litigation) of 2.8 million

pages of documents (approximately 400,000 documents) which it previously produced to the

DEA in 2007 and 2008. Although Cardinal knew most of these documents were not privileged,

it clawed-back all of them because the inadvertent productions from 2008 were so significant.



9
   As set-forth in Sections I.A. & I.B.2. infra, Cardinal should have been aware (in 2008) of an
issue with inadvertent disclosure of privileged documents to DEA, as Cardinal previously
admitted that in 2008 it had to claw-back from the DEA 5 separate discs/DVDs containing
privileged documents. And as such, Cardinal cannot carry its required burden of proving that it
meets the elements of proving inadvertent disclosure. See Fed.R.Evid. 502(b).
10
   As set-forth in Sections II.A. & I.B. infra, Plaintiffs have submitted substantial proof that they
have a substantial need for the materials and cannot, without undue hardship, obtain their
substantial equivalent – as required by Fed.R.Civ.P. 26(b)(3)(A).
                                                 3
     Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 4 of 25. PageID #: 38850



As for the documents which it claims actually needed to be clawed-back, Cardinal itself grouped

those documents into three categories as follows:

          “Category One” documents were produced to DEA in 2008, clawed back by Cardinal in
          2008, but produced again in MDL 2804.

          “Category Two” documents were produced to DEA in 2008, were not clawed-back from
          DEA in 2008 (even though 5 DVDs of other documents were), were not clawed back
          from DEA thereafter, produced again in MDL 2804, and clawed-back in MDL 2804.

          “Category Three” documents were created and retained in 2008 solely as the work
          product of Cardinal’s prior counsel, not produced to DEA in 2008, but inadvertently
          produced in MDL 2804.

          Due to Cardinal’s strategic decision to withhold facts surrounding its 2008 productions to

and claw-backs from the DEA (which facts were specifically and repeatedly requested by

Plaintiffs), there is still much unknown. This missing information is fatal to Cardinal providing

the necessary “specific and detailed evidentiary material” to satisfy all three sub-elements of Fed.

R. Evid. 502(b). Below is a listing of the more pertinent information relative to Cardinal’s 2008

productions to and claw-backs from the DEA, along with notations of facts Cardinal has refused

or failed to supply:

      -   Starting in late 2007 and through the first several months in 2008, Cardinal produced
          documents to the DEA in response to regulatory actions by the DEA regarding Cardinal’s
          distribution of controlled substances.11 (“2008 DEA production”).

      -   Cardinal produced approximately 400,000 documents to the DEA in various rolling
          productions over an approximate 6-month period – however, Cardinal has refused or
          failed to provide any evidence regarding how many productions it made, the dates of each
          production, the number of documents contained with each production, etc.12

      -   Cardinal’s pre-production privilege review of hard copy documents consisted merely of
          one level of review – and, regarding its hard copy document privilege review, Cardinal
          refused or failed to provide any evidence regarding: its methodology, when the review
          occurred, how much time was spent, the nature of the reviewers’ experience, how it
          segregated privileged documents from non-privileged documents, whether all (versus a



11
     Declaration of Robert Tucker ¶¶ 3–4 (Ex A to CAH Obj. #2) (“Tucker Decl.”).
12
     CAH Obj. #2, Doc. No. 1397 at p.4, fn. 8. See also, Tucker Decl.
                                                  4
     Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 5 of 25. PageID #: 38851



         sampling or some lesser set) of the hard copy documents were reviewed, and many other
         basic details.13

     -   Cardinal’s pre-production privilege reviews were very different for hard copy documents
         (1 review) versus electronically stored documents (4 reviews) – and, Cardinal has refused
         or failed to provide any evidence regarding how many of the documents reviewed were
         hard copy versus electronically stored, whether the hard copy documents were Category
         One, Two or Three documents, whether they were a mixture, etc.14

     -   After its privilege review, Cardinal was still concerned that it was inadvertently producing
         privileged information to the DEA in 2008, and suggested it would conduct further
         reviews to discover same. Cardinal fails to provide any evidence about what if any
         subsequent steps it took to re-review its productions, re-analyze its procedures, when if at
         all such work was done, who and how many attorneys were involved in same, what was
         discovered, etc.15

     -   After its privilege review, Cardinal clawed-back from the DEA five (5) separate discs
         containing privileged documents (which it then produced in MDL 2804). Cardinal failed
         to provide any evidence regarding how many different rolling productions this involved,
         how many claw-back requests it provided to the DEA, how many documents were
         contained on these 5 discs, the exact number of clawed-back documents, the dates when
         the claw-backs were made, whether privilege logs were provided as required by Fed. R.
         Evid. 502(b)(3), whether it made additional claw-backs from the DEA (which it did not
         produce in MDL 2804), whether the DEA agreed to the claw-backs or still has the
         documents, etc.16

     -   Thousands of documents were inadvertently produced by Cardinal to the DEA in 2008 –
         however, other than a vague statement that 5 discs containing privileged documents were
         clawed-back from the DEA in 2008, Cardinal has failed or refused to provide any other
         evidence, including: copies of any claw-back letters, the number and dates of claw-back
         attempts, how many and which documents fall into each of the various categories
         identified by Cardinal, etc., and Cardinal never confirms that it made no other claw-backs
         from the DEA (other than the ones involving the 5 discs of material).17

13
   Tucker Decl. ¶ 17 (“Hard copy documents were reviewed by attorneys in BakerHostetler's
New York office. Documents were reviewed for attorney-client privileged communications and
attorney work product.”).
14
   Id. at ¶¶ 17-18.
15
   Id. at ¶ 19 (“Because of the volume of records that have been produced and that will continue
to be produced and the speed with which Cardinal Health is attempting to produce them,
Cardinal Health requests and expects that DEA will return to Cardinal Health, upon request, any
documents that we later discover to be privileged or otherwise protected and to have been
inadvertently produced.).
16
   Id. at ¶ 11 (“within one of the boxes believed to contain media produced to the DEA in 2008
were five discs containing privileged documents that were inadvertently produced to the DEA in
2008, and later clawed back in that matter”).
17
    Id. at ¶¶ 11-15. See also, Ex. F attached hereto (privilege log of Cardinal’s 2008 DEA
production documents specifically clawed-back to date in MDL 2804 – which includes over
                                                  5
  Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 6 of 25. PageID #: 38852




      Cardinal has had months to provide this information. However, because it is treating

vagueness as its strategic tool, Cardinal has left the above (and other) important questions

unanswered. As outlined below, the use of this tactic should be held and weighed against

Cardinal.

       B.      Cardinal Failed to Meet Its Burden of Proving All Three Required Sub-
               Elements of Fed. R. Evid. 502(b).

       “The party claiming an attorney-client privilege not only bears the burden of proving that

the privilege applies, but must also show that the privilege has not been waived.” Davis v.

Drake, 2014 WL 5795554, at *4 (N.D. Ohio Nov. 6, 2014) (emphasis added).18 Pursuant to Fed.

R. Evid. 502(b), a party claiming inadvertent disclosure not resulting in privilege waiver must

prove that: (1) “the disclosure is inadvertent”; (2) it “took reasonable steps to prevent

disclosure”; and (3) it “promptly took reasonable steps to rectify the error, including (if

applicable) following Federal Rule of Civil Procedure 26(b)(5)(B)”.19

       “Under Rule 502(b), an unintentional disclosure constitutes a waiver unless all three

sub-elements are met.” Irth Solutions, LLC v. Windstream Communications LLC, No. 2:16-cv-

219, 2017 WL 3276021, at *7 (S.D. Ohio Aug. 2, 2017) (emphasis added).20 “[A]pplication of

the privilege will be rejected where the only basis for the claim is an affidavit containing




2,000 claw-back claims – less than 100 of which fit the definition of “Category Three”
documents).
18
   See also, Liang v. AWG Remarketing, Inc., 2015 WL 8958884, *5 (S.D. Ohio 2015) (“As the
party seeking protection, [Defendant] bears the burden of establishing the existence of the
attorney-client privilege as well as the non-waiver of the privilege.”) (Citations omitted); In re
OM Securities Litigation, 226 F.R.D. 579, 590 (N.D. Ohio 2005) (“The Defendants bear the
burden of establishing both the existence of the privilege and the non-waiver of the privilege.”).
19
    Fed. R. Evid. 502(b)(1)-(3). CMO 2 (Doc. #: 441) does not apply to Cardinal’s 2008
disclosures.
20
   See also, Barnett v. Hospital, No. 5:11 CV 399, 2012 WL 12886505, at *2 (N.D. Ohio Apr. 17,
2012) (“Failure to establish all three elements results in a conclusion of waiver.”).
                                                6
     Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 7 of 25. PageID #: 38853



conclusory statements.”21 Rather the proponent of the privilege must submit “specific and

detailed evidentiary material” such as “affidavits made on personal knowledge, depositions, or

answers to interrogatories.”22 “The risk of non-persuasion arising from a failure to establish

facts supporting a claim of privilege falls upon the party asserting it.”23

         These legal standards (e.g., burdens of proof, requirements for specific and detailed

evidentiary materials, and risk of failure to establish facts – all falling upon Cardinal as the

proponent of the privilege) are well established and have not been challenged by Cardinal.

Moreover, these standards are critical in the analysis of Cardinal’s claw-back claim at issue.

This is because Cardinal has repeatedly attempted to use vagueness, conclusory statements, and

selective fact-telling to its advantage. The applicable rules and jurisprudence require more, and

do not allow for these tactics to be employed, and Cardinal’s submissions (particularly their lack

of required specifics and details) should be viewed through the lens of these legal standards.

         Since Cardinal unquestionably produced the Category Two documents to the DEA in

2008, it will be found to have waived any claim of privilege if it does not carry its burden of

proving that the 2008 production of these documents was inadvertent. The Sixth Circuit has

squarely decided this issue, finding that voluntary production or disclosure of documents to a

government agency constitutes a complete waiver of any privilege – including for subsequent

civil litigation with other parties. See In re Columbia/HCA Healthcare Corp. Billing Practices

Litig., 293 F.3d 289 (6th Cir. 2002). Thus, Cardinal has the burden of proving, with specific and

detailed evidence, that its 2008 DEA production of Category Two documents meets all elements

of Fed. R. Evid. 502(b).


21
    Biegas v. Quickway Carriers, Inc., 573 F.3d 365, 381 (6th Cir.2009) (quoting U.S. v.
Roxworthy, 457 F.3d 590, 597 (6th Cir. 2006) (emphasis added).
22
   Id. at 381-382.
23
   Lewis v. U.S., No. 02–2958B, 2005 WL 1926655 (W.D.Tenn. June 20, 2005) (quoting Amway
Corp. v. Proctor & Gamble Co., 2001 WL 1818698, at *4 (W.D. Mich. Apr. 3, 2001)).
                                                  7
     Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 8 of 25. PageID #: 38854



         Cardinal has failed to show that it “took reasonable steps to prevent disclosure.”

Fed.R.Evid. 502(b)(2). Cardinal has also failed to show that it “promptly took reasonable steps

to rectify the error.” Fed.R.Evid. 502(b)(3). Either of these failures preclude Cardinal from

invoking the protections of Rule 502(b) to avoid a finding that it has waived any privilege that

might have attached to the Category Two documents.

                1.     Cardinal has failed to prove that it took reasonable steps to prevent
                       disclosure relative to its 2008 DEA production of Category Two hard
                       copy documents.

         Cardinal must also prove that it “took reasonable steps to prevent disclosure”. See Fed.

R. Evid. 502(b)(2). Consequently, Cardinal needs to set forth specific and detailed proof,

through sworn affidavits or other similar evidence, relative to the steps taken to prevent

disclosure. Williams v. District of Columbia, 806 F. Supp. 2d 44, 48-49 (D.D.C. 2011) (finding

waiver because “most importantly, the [party claiming inadvertent production] has utterly failed

to explain its ‘methodology’ for review and production. … [as it] does not indicate when its

review occurred, how much time it allocated to the review of documents, the nature of the

reviewer’s experience, the extent of the alleged supervision of an attorney, whether it conducted

multiple rounds of review, how it segregated privileged documents from non-privileged

documents, and other basic details of the review process.”).24

         The evidence submitted by Cardinal as to the methodology for review and production of

Category Two hard copy documents is scant and does not carry the burden required for proving



24
  See also, Peterson v. Bernardi, 262 F.R.D. 424, 429 (D.N.J.2009) (finding waiver where the
privilege holder set-forth that he “engaged in a privilege review”, but “does not state when his
review occurred, how much time he took to review the documents, what documents were
reviewed, and other basic details of the review process.”); United States ex rel. Schaengold v.
Mem'l Health, Inc., No. 4:11–cv–58, 2014 WL 5767042, *7 (S.D. Ga. Nov. 5, 2014) (finding
waiver where affidavit was generalized, as “the mere statement of a privilege review is
insufficient to establish that Defendants took ‘reasonable steps to prevent an inadvertent
production.’”).
                                                8
     Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 9 of 25. PageID #: 38855



that reasonable steps were taken to prevent disclosure.25 Moreover, Cardinal’s hard copy review

was clearly insufficient - as illustrated by a comparison to what Cardinal has set-forth relative to

its review of electronically stored information.26 Regarding its Category Two hard copy review,

Cardinal “utterly failed” to prove or even identify “when its review occurred, how much time it

allocated to the review of documents, the nature of the reviewer’s experience, the extent of the

alleged supervision of an attorney, whether it conducted multiple rounds of review, how it

segregated privileged documents from non-privileged documents, and other basic details of the

review process”, and thus has waived privilege. 27

                2.     Cardinal has failed to prove that it took reasonable steps to rectify the
                       error.

         Cardinal must also prove that it “promptly took reasonable steps to rectify the error,

including (if applicable) following Federal Rule of Civil Procedure 26(b)(5)(B)” relative to its

2008 DEA production. See Fed. R. Evid. 502(b)(3). While “the rule does not require the

producing party to engage in a post-production review to determine whether any protected

communication or information has been produced by mistake”, it “does require the producing

party to follow up on any obvious indications that a protected communication or

information has been produced inadvertently.”28 “As a result, once a party is on notice that

‘something [i]s amiss with its document production and privilege review [,]’ that party must

“promptly re-assess its procedures and re-check its production.”        D'Onofrio v. Borough of



25
   Tucker Decl. ¶ 17 (“Hard copy documents were reviewed by attorneys in BakerHostetler's
New York office. Documents were reviewed for attorney-client privileged communications and
attorney work product.”).
26
   Tucker Decl. ¶ 18 (“Electronically-stored information was reviewed at four levels. First-level
review was conducted by a team of contract review attorneys at Lumen Legal, acting at the
direction of BakerHostetler. Second-, third-, and fourth-level review was conducted by
BakerHostetler attorneys, with assistance from attorneys from another law firm.”).
27
   Williams, 806 F. Supp. 2d at 48-49.
28
   Fed. R. Evid. 502, Advisory Committee Notes (Nov. 28, 2007) cmt. b. (Emphasis added).
                                                 9
 Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 10 of 25. PageID #: 38856



Seaside Park, No. 09–6220, 2012 WL 1949854, at *15 (D.N.J. May 30, 2012) (citing U.S. v.

Sensient Colors, Inc., 2009 WL 2905474, at *5 (D.N.J. 2009).29

       In analyzing Cardinal’s burden of proof, it is again important to note that Cardinal has

either failed or refused to provide specific details regarding its claim of inadvertent production.

Importantly, while we know there were thousands of documents which Cardinal inadvertently

produced to the DEA in 2008, and while we know that Cardinal clawed-back from the DEA five

(5) discs containing privilege documents, Cardinal’s evidence stops at this point.30 This lack of

specificity works against Cardinal, and further supports a finding that its inadvertent disclosures

to and claw-backs from the DEA in 2008 were numerous and significant.31

       Relative to its 2008 DEA production, Cardinal was aware, at that time, that it had

significant inadvertent production issues. First and foremost, Cardinal claims that during its

production in 2008, it clawed-back “five discs containing privileged documents that were

inadvertently produced to the DEA”.32       Further, Cardinal’s lack of evidence or specificity

supports a finding that the claw-backs occurred on various occasions and involved significant

numbers of documents. Either way, this was an “obvious indication” to Cardinal in 2008 that

“something was amiss with its document production and privilege review” requiring it to



29
   See also, Preferred Care Partners Holding Crop v. Humana, Inc., 258 F.R.D. 684, 700
(S.D.Fla. 2009) (“In light of the fact that Humana was aware that it inadvertently produced a
number of documents which it believed to contain privileged information, Humana had an
obligation ... to ensure that no additional privileged documents were divulged.”).
30
    See Ex. F attached hereto (privilege log of Cardinal’s 2008 DEA production documents
specifically clawed-back to date in MDL 2804 – which includes over 2,000 claw-back claims –
less than 100 of which fit the definition of “Category Three” documents).
31
   Schaengold, 2014 WL 5767042, *6 (“Of over 30,000 documents produced, Defendants' current
motion asks the Court to find that only one document was privileged. However, the Court notes
that it cannot say for certain the number of potentially privileged documents that were actually
disclosed and, unsurprisingly, Defendants do not reveal just how many potentially privileged
documents they suspect might have been disclosed. As such, the Court will not assume that only
one potentially privileged document was disclosed.”).
32
   Tucker Decl. ¶ 11. (Emphasis added).
                                                10
 Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 11 of 25. PageID #: 38857



“promptly re-assess its procedures and re-check its production.”33 Second, Cardinal’s 2008

production cover letters stated obvious issues and concerns regarding inadvertent disclosures to

the DEA, and specifically contemplated following-up to notify the DEA of same.34 Accordingly,

Cardinal “should have taken prompt and diligent steps to re-assess its document production”, and

in failing to do so, it did not satisfy its burden under Rule 502(b)(3) and waived privilege.35

       In its 2/28/2019 Objection, Cardinal makes another new allegation – now claiming, for

the first time ever, that its 2008 claw-backs from the DEA involved only a “small number of

documents” (“one for certain, 17 at most”). See CAH Obj. #2 at pp. 5 & 11. This new assertion

is an attempt by Cardinal to “fill in the gap” that exists for its burden of proving non-waiver, and

it should be rejected (and CAH Obj. #2 stricken) for several reasons.

       First and foremost, Cardinal’s new allegation is in direct violation of this Court’s

2/8/2019 Order [Doc. #: 1349] (“2/8/2019 Order”), which stated in pertinent part that: “going

forward, the Court will strike any party’s objection to a special master’s ruling that raises, for the

first time before the Court, new evidence or legal theories not first provided to the special master

for consideration.” See 2/8/2019 Order at p. 2. Second, on multiple prior occasions, Cardinal

was requested (and even warned) to come forth with the specific facts relative to its claw-back

claims,36 and it should not be allowed to now come forth with “after the fact” allegations.37


33
   Fed. R. Evid. 502, Advisory Committee Notes (Nov. 28, 2007) cmt. b. See also, Sensient,
2009 WL 2905474, at *5.
34
   Tucker Decl. ¶ 19 (“Cardinal Health requests and expects that DEA will return to Cardinal
Health, upon request, any documents that we later discover to be privileged or otherwise
protected and to have been inadvertently produced.).
35
   Sensient, 2009 WL 2905474, at *5. (After failing to take prompt and diligent steps to re-assess
its document production and privilege issues within approximately 2 months of learning of its
first set of inadvertent disclosures, the court held that “plaintiff did not take reasonable
precautions to rectify its error. Therefore, since plaintiff did not satisfy its burden under Rule
502(b)(3), it waived its privilege and work product [claims]”).
36
   See Ex. B to CAH Obj. #1 (Doc. No. 1344) (incorporated by reference) (submitted in camera)
- 9/29/2018 Letter from M. Fuller at fn. 1. See also, Ex. D to CAH Obj. #1 (submitted in camera)
- 1/26/2019 Letter from M. Fuller at pp. 2-6 & fns. 21 & 33.
                                                 11
 Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 12 of 25. PageID #: 38858



Third, Cardinal has not provided any evidence supporting this brand-new bald assertion (that it

2008 claw-backs involved only a small number of documents).38 This is particularly problematic

because Cardinal has had about half a year to provide such evidence, and has refused or failed to

do so. Finally, it defies logic that Cardinal would claw-back 5 separate discs/DVDs (which

would contain over 400,000 pages of documents) when it only had to claw-back “a handful” of

documents.39

       C.      Special Master Cohen’s Findings Are Supported by the Law and the Facts
               (or Cardinal’s Failure to Establish Required Facts).

       Cardinal alleges that Special Master Cohen’s Amended Ruling is “mistaken in three

respects” as follows: 1) “insofar as he cites these three alleged failures to prevent disclosure as

the basis for his finding of waiver, he considered two factors that are irrelevant”, 2) “the Special

Master misapplied D’Onofrio v. Borough of Seaside Park, 2012 WL 1949854 (D.N.J. May 30,

2012)”, and 3) “the Amended Ruling mistakenly counts against Cardinal Health the fact that its

settlement with DEA in 2008 allowed the agency to keep and use the documents produced by the

company”.40 Cardinal’s arguments fail for several reasons.

               1.      The Amended Ruling was properly based on the finding that Cardinal
                       failed to carry its burden of proving all elements of Fed. R. Evid. 502(b)
                       relative to its 2008 DEA production and failure to follow-up at the time.


37
   Columbia Gas Transmission Corp. v. Rockwell Enterprises, Inc., No. 1:06 CV 2989, 2007 WL
3353565, at *3 (N.D. Ohio Nov. 9, 2007) (New evidence not allowed and Rule 72 objection
overruled. “Although the affidavit purportedly bolsters [Defendant’s] claim that a certain sub-set
of the documents at issue are privileged, [Defendant] did not see fit to provide the affidavit, or
the information contained therein, to Magistrate [], despite the fact that it had at least two
opportunities to do so.”).
38
   See CAH Obj. #2 at p. 5. Cardinal has submitted no actual evidence. There are no quantities
or specifics discussed in the Tucker Declaration or anywhere else. No prior claw-back letters or
2008 privilege logs have been provided. In fact, there are no quantities or facts set-forth or even
alleged in Cardinal’s prior briefing on this matter.
39
    See Ex. E to CAH Obj. #1 (submitted in camera) - 1/14/2019 Cardinal letter brief at
Attachment 1 thereto (4/25/2008 cover letter for Cardinal production to DEA – enclosing 4 discs
containing 346,000+ pages of documents).
40
   Id. at pp. 8-12.
                                                12
 Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 13 of 25. PageID #: 38859



       Relative to waiver of privilege over Category Two documents, the basis for the Amended

Ruling was that Cardinal failed to follow-up (in 2008 or at any time thereafter) on an obvious

indication that it had inadvertently produced privileged documents – and thus failed to carry its

burden of proving all three elements of Fed. R. Evid. 502(b).41 The bases for this finding focus

upon Cardinal’s failure or refusal to provide detailed evidence, and Cardinal’s 2008 claw-backs

from the DEA of 5 separate discs containing privileged documents.42 The Amended Ruling only

refers to Cardinal’s three failures of preventing disclosure as a matter of overall context, not as

the basis for the decision. Nonetheless, the Amended Ruling is factually accurate when it

mentions Cardinal’s three failures, and Plaintiffs still maintain that all three failures are

relevant.43

               2.     Special Master Cohen Properly Applied the Applicable Caselaw/Standard.

       Cardinal alleges that “in concluding that Cardinal Health should have discovered the

inadvertent production of privileged documents in 2008, the Special Master misapplied

D’Onofrio v. Borough of Seaside Park, 2012 WL 1949854 (D.N.J. May 30, 2012)”.44 This claim


41
    Amended Ruling at pp. 16-18 (outlining reasons and ending with: “The Special Master
concludes Cardinal has failed to show it met all three prongs of Rule 502(b). Accordingly,
Cardinal has waived privilege over all of the Category Two documents.”). See also, Fed. R.
Evid. 502(b), including Advisory Committee Notes (Nov. 28, 2007).
42
   Id. at p. 17, including fns. 16 & 17.
43
   The first two failures (in 2008) are addressed in Sections I.A. and I.B. supra (and incorporated
by reference). As for its 2018 failure, although CMO #2, ¶53 provides maximum protection
allowed under Fed. R. Evid. 502(b), “where there is a protective order with a clawback
provision, inadvertent production of a document does not constitute waiver unless the document
production process itself was ‘completely reckless’” – i.e., when a party “did not appear to
have conducted any privilege review of the documents it ultimately produced”. Irth Solutions,
2017 WL 3276021 at *7 (emphasis supplied). Also, CMO #1, ¶9(k)(ii) required Cardinal to
conduct a privilege review and produce privilege logs (for the type of documents at issue) on a
rolling basis. However, Cardinal’s 2008 DEA production were “produced in this MDL by
Cardinal Health without further review for privilege or relevance …” See Tucker Decl. ¶ 8.
Finally, Cardinal’s 2018 production process was so reckless, it produced 5 discs of media even
though their casing was marked as “DVDs containing Priv Docs - Removed & Rebranded on
Profile DVDs”. Id. at ¶ 11.
44
   CAH Obj. #2 at p. 9.
                                                13
 Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 14 of 25. PageID #: 38860



misrepresents and/or misunderstands the citation to the D’Onofrio case.       Moreover, Cardinal’s

argument ignores Fed. R. Evid. 502(b), the facts (and Cardinal’s failure to provide details and

specifics) relative to the underlying issue, and the other cases cited to by the Special Master.

       The Amended Ruling’s citation to the D’Onofrio case was not (as Cardinal implies) made

to draw direct analogies between the precise facts of the matter at hand. Rather, Special Master

Cohen referenced the D’Onofrio case (as well as ample other legal support) to set-forth a well-

accepted standard relative to Fed. R. Evid. 502(b) – that once a producing party is “on notice that

something [i]s amiss with its document production and privilege review[,] then that party has an

obligation to promptly re-assess its procedures and re-check its production.”45 Special Master

Cohen then properly analyzed the facts of the instant matter, including (among other things) that

Cardinal’s 2008 claw-backs from the DEA involved five (5) discs of privileged documents, and

determined that Cardinal needed to follow-up on this obvious indication. See Amended Ruling

at pp. 16-17.

       As for the facts, Cardinal attempts to now claim (in its briefing) that clawing-back 5 discs

containing privilege documents occurred in one fell swoop - equating only to one mistake or

“one strike”.46 However, as outlined in Sections I.A. & I.B.2. supra, the facts do not support this

claim, Cardinal’s failure or refusal to provide the required specifics and details do not allow this

claim to be made, and the Special Master reasonably did not agree with Cardinal when making

his factual findings. Considering that the facts (or lack of specifics from Cardinal) indicate that

many inadvertent disclosures were made to the DEA in 2008, and multiple significant claw-

backs were asserted by Cardinal to the DEA in 2008, Cardinal knew or should have known of its

45
   Amended Ruling at p. 9. In fact, the D’Onofrio quote at issue is referenced by the Amended
Ruling (at p. 9) as originating from Sensient, 2009 WL 2905474, at *5. Moreover, this standard
is wholly consistent with Fed. R. Evid. 502(b) which “does require the producing party to follow
up on any obvious indications that a protected communication or information has been produced
inadvertently.” See Fed. R. Evid. 502(b), Advisory Committee Notes (Nov. 28, 2007).
46
   CAH Obj. #2 at p. 11.
                                                 14
 Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 15 of 25. PageID #: 38861



production problems and should have followed-up. This is consistent with Fed. R. Evid. 502(b),

the D’Onofrio case, as well as the Sensient and Preferred Care cases cited to by Special Master

Cohen.47

              3.      Special Master Cohen Necessarily and Accurately Addressed Cardinal’s
                      2008 DEA Settlement.

       Cardinal claims “the Amended Ruling mistakenly counts against Cardinal Health the fact

that its settlement with DEA in 2008 allowed the agency to keep and use the documents

produced by the company”.48 The irony here is that the Special Master addressed the 2008

settlement with the DEA because of a misleading and/or false argument raised by Cardinal.

Specifically, Cardinal claimed that the 2008 DEA settlement ended all matters between the

parties, and as such, it “never had a need to make any further determinations regarding

privilege”. See CAH Obj. #1 at p. 6. As set forth below, Cardinal’s argument was contrary to

the facts surrounding the DEA settlement, and Special Master Cohen necessarily and accurately

addressed same.

       Cardinal’s 10/2/2008 settlement with the DEA (“DEA settlement”) was not some kind of

tort settlement where the parties agreed to go their separate ways and release all present and

future claims. Indeed, the settlement agreement itself dictated that Cardinal would have several

extra ongoing obligations to the DEA – in some instances for years.49 Moreover, and maybe

most notably, the settlement reserved the DEA’s right to seek to introduce evidence of

47
   Amended Ruling at pp. 9 & 17. See also, Sensient, 2009 WL 2905474, at *5 (finding waiver
occurred by not meeting requirement of Fed. R. Evid. 502(b)(3) because party failed to reassess
its document production and privilege review after first inadvertent disclosure - 53 of 10,000
documents); Preferred Care, 258 F.R.D. 684, 690 & 699-700 (S.D.Fla. 2009) (finding waiver
occurred by not meeting requirement of Fed. R. Evid. 502(b)(3) because party failed to reassess
its document production and privilege review after learning, over the span of 5 weeks, that 4
documents (from 10,000 pages produced) were inadvertently produced).
48
   CAH Obj. #2 at p. 12.
49
   See Ex. B attached hereto – 10/2/2008 Cardinal/DEA Settlement, at pp. 3-6, ¶¶ 1.a - 1.i (e.g.
providing reports directly to DEA HQ for 5 years, conducing a retrospective analysis of
controlled substance distributions, etc.).
                                              15
 Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 16 of 25. PageID #: 38862



Cardinal’s pre-settlement conduct in any other administrative proceeding against Cardinal for

non-covered conduct.50       Additionally, this reservation covered all government agencies,

allowing the DOJ, any State attorney general, etc. to initiate any proceeding/action against

Cardinal, and allowed the DEA to cooperate with any such agency. 51 Contrary to its allegation,

Cardinal had many reasons to continue privilege review efforts after the settlement.


II.    CHARTS CLAWED BACK BY CARDINAL

       A.      Factual Background

       The pertinent clawed-back documents at issue are two Cardinal-produced charts

containing simple and detailed facts regarding its SOMS – over three distinct timeframes – Nov.

2005 to Dec. 2007, Dec. 2007 to Dec. 2011, and Dec. 2011 thereafter. These clawed-back

documents outline (over these timeframes) various sets of facts about Cardinal’s SOMS – the

central issue in this litigation - including but not limited to: personnel resources, suspicious order

monitoring system and KYC (know your customer), anti-diversion organizational structure, and

training.52 Importantly, as detailed further below, the information provided in the clawed-back

documents is significantly different (and much more detailed and comprehensive) than the

responses (or non-responses) provided in Cardinal’s discovery responses and depositions.

Consequently, the Amended Ruling determined that although the charts constitute work product,

Plaintiffs met their burden of demonstrating a substantial need for the clawed-back charts and are

entitled to same.53

       In CAH Obj. #2, Cardinal makes another new major allegation – now claiming, for the

first time ever, that two-thirds of the information from the charts at issue is contained in an

50
   See Ex. B at pp. 7-8, ¶ 4.
51
   Id.
52
   See Ex. F to CAH Obj. #1 (submitted in camera) - 12/8/2018 PEC letter brief at Attachments 2
& 3 thereto (the 2 Charts).
53
   Amended Ruling at p. 5-6.
                                                 16
 Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 17 of 25. PageID #: 38863



earlier version of the charts (“the 2-column chart”) which Cardinal produced to the DEA and

eventually to the PEC. See CAH Obj. #2 at p. 14. This brand-new allegation from Cardinal is in

direct violation of the 2/8/2019 Order,54 and as such, Cardinal’s objection should be stricken. It

can separately be rejected consistent with jurisprudence disallowing such after the fact

submissions.55 Cardinal has also not supported this new evidence and assertion (providing only

conclusory statements). See CAH Obj. #2 at p. 14.

          Aside from these procedural violations, Cardinal’s new argument should also be rejected

for substantive reasons. First, by Cardinal’s own (bald) assertion, the 2-column chart “compared

only the November 2005–December 2007 period with the post-December 1, 2007–pre-2012

period.” See CAH Obj. #2 at p. 14. Thus, Plaintiffs still have a substantial need for information

in the clawed-back charts that is not provided in the 2-column chart. Finally, as outlined in

Section II.D. infra, since Cardinal made use of the 2-column chart in the company’s discussions

with the DEA, it has waived any privilege over the clawed-back charts pursuant to Fed. R. Evid.

502(a).

          B.     The Charts Are Not Protected from Disclosure
          Fed.R.Civ.P. 26(b)(3)(A) addresses obtaining documents (from an opposing party) which

are otherwise legitimately subject to protection under the work product doctrine. Work product

documents prepared in anticipation or in the course of litigation are still subject to discovery if

certain requirements can be met by the party seeking their production. These requirements are

set-forth in Fed.R.Civ.P. 26(b)(3)(A), which states:

54
   See 2/8/2019 Order at p. 2 (“[G]oing forward, the Court will strike any party’s objection to a
special master’s ruling that raises, for the first time before the Court, new evidence or legal
theories not first provided to the special master for consideration.”).
55
   Columbia Gas, 2007 WL 3353565, at *3 (N.D. Ohio Nov. 9, 2007) (New evidence not allowed
and Rule 72 objection overruled. “Although the affidavit purportedly bolsters [Defendant’s]
claim that a certain sub-set of the documents at issue are privileged, [Defendant] did not see fit to
provide the affidavit, or the information contained therein, to Magistrate [], despite the fact that it
had at least two opportunities to do so.”).
                                                  17
 Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 18 of 25. PageID #: 38864



       Ordinarily, a party may not discover documents and tangible things that are
       prepared in anticipation of litigation or for trial by or for another party or its
       representative (including the other party’s attorney, consultant, surety, indemnitor,
       insurer, or agent). But, subject to Rule 26(b)(4) [involving experts], those
       materials may be discovered if:

              (i) they are otherwise discoverable under Rule 26(b)(1) [i.e., are relevant];
              and
              (ii) the party shows that it has substantial need for the materials to prepare
              its case and cannot, without undue hardship, obtain their substantial
              equivalent by other means.

Consistent with Fed.R.Civ.P. 26(b)(3)(A), the 6th Circuit allows an opposing party to discover

“fact” work product “upon a showing of substantial need and inability to otherwise obtain

without material hardship.” Columbia/HCA Healthcare Corp. Billing Practices Litigation, 293

F.3d 289, 294 (6th Cir. June 10, 2002) (citing Toledo Edison Co. v. G.A. Technologies, Inc., 847

F.2d 335, 339–40 (6th Cir.1988)).

       Cardinal does not contest that the charts at issue are relevant, and thus, satisfaction of

Fed.R.Civ.P. 26(b)(3)(A)(i) is undisputed. Rather, Cardinal argues that “[t]he charts do not

contain unique information about Cardinal Health’s SOM system.”56 However, Plaintiffs have

shown that the charts are “sufficiently unique and important”, and that neither the equivalent of

the charts nor all of the information in the charts can be obtained “without undue hardship”.57

Plaintiffs outline below some key points which have been proven:

       1) The charts at issue outline factual details of Cardinal’s suspicious order monitoring
       system (SOMS) – and these facts are at the heart of the litigation – so much so that the
       Court ordered all defendants (including Cardinal) to “respond fully to all discovery
       seeking information regarding their Suspicious Order Monitoring Systems (SOMS)” and
       for defendants to produce “discovery of all details of their SOMS”.58

56
   CAH Obj. #1 at p. 13.
57
   See 12/9/2018 PEC letter brief at pp. 2-3. See also, Carr v. C.R. Bard, Inc., 297 F.R.D. 328,
333–34 (N.D. Ohio 2014) (A party seeking discovery can show the documents are “sufficiently
unique and important, as compared to other possible sources of the same information, to justify
overriding work product protection.”); Fed.R.Civ.P. 26(b)(3)(A)(ii).
58
   See 11/21/2018 Order (Doc No. 1147), at p. 1, ¶1 (emphasis added). See also, 12/6/2018 Order
(Doc. No. 1169), at p. 2 (applying the order to all defendants).
                                                18
 Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 19 of 25. PageID #: 38865




       2) Even after the 11/21/2018 Order from Judge Polster, Cardinal’s 11/30/2018 discovery
       responses (which should have provided all details of their SOMS over the years) do not
       come close to providing the SOMS facts set-forth in the charts.59

       3) Plaintiffs have been forced to bring numerous motions with Special Master Cohen as
       part of ongoing and extensive efforts to obtain from other sources the type of information
       contained within the charts, and as such, the Special Master is keenly aware of not only
       the need for the facts from the charts, but also the efforts and inability of Plaintiffs to
       obtain their substantial equivalent.60

       4) Cardinal’s 30(b)(6) and other testimony on this topic significantly lacked much of the
       information contained within the charts. Cardinal’s 30(b)(6) witness testified, with
       respect to Cardinal’s SOM-related actions during a critical 2006-2007 time period, that
       Cardinal “does not have present knowledge about the actions and timing of the actions
       that were taken during that period presently.”61 This is especially important, as this
       “unknown” factual information is detailed in the charts.

       Even Cardinal’s recent 1/24/2019 written response to supplement its 30(b)(6) testimony

does not contain nearly the details outlined in the charts.62 This is particularly noteworthy

because it further proves that: a) Plaintiffs’ hardship has resulted in having to agree to written

30(b)(6) responses in order to try and obtain the information, b) the factual information

contained in the charts is sufficiently unique and important (such that it cannot even be obtained

through supplemental written discovery responses), c) after many months, Plaintiffs still cannot

obtain the equivalent of the information provided in the charts, and d) whatever arguments

Cardinal make relative to information which may be obtained (from past or potential future

depositions) of Cardinal employees, it is a fact that Cardinal’s recent written 30(b)(6) responses

– which should be more thorough than (or at least as comprehensive as) any employees’


59
   See Ex. F to CAH Obj. #1 (incorporated by reference) (submitted in camera) - 12/8/2018 PEC
letter brief at pp. 2-3, and Attachment 5 thereto (Cardinal’s 11/30/2018 discovery responses).
60
   See e.g., Discovery Teleconference Agenda Nos. 84 (Plaintiffs’ Motion regarding Cardinal’s
SOM productions from 3rd parties or interference with 3rd party productions), 122 (Plaintiffs’
request for Cardinal Health to produce details of its Suspicious Order Monitoring Systems), 123
(Request to Re-open 30(b) Deposition of Cardinal Health).
61 See Ex. C attached hereto – Excerpt of Cardinal’s 30(b)(6) testimony at pp. 292-295.
62
   See Ex. D attached hereto – Cardinal’s 1/24/2019 written response to supplement 30(b)(6)
testimony.
                                               19
 Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 20 of 25. PageID #: 38866



depositions – still do not provide the information contained in the charts. Accordingly, Plaintiffs

have met all requirements of Fed.R.Civ.P. 26(b)(3)(A), and the charts can be discovered – even

as work product.63

       As for Cardinal’s allegation that “the charts contain attorneys’ advocacy in a comparison

of the features of the system at different times”,64 it does not satisfy Cardinal’s burden of proving

same.65 Indeed, the charts speak for themselves – and clearly outline facts about Cardinal’s

suspicious order monitoring system over different periods.66 The charts contain simple and

straightforward SOMS details about: “Personnel Resources”, “Suspicious Order Monitoring

System”, “KYC” [know your customer], anti-diversion organizational structure, and training.67

Moreover, the charts provide SOMS details during the 2006-2007 time period – a period (with

respect to its SOMS details) that Cardinal “does not have present knowledge about”.68

       C.      The Charts Are Not Privileged

       “The burden of establishing the existence of the privilege rests with the person asserting

it.” United States v. Dakota, 197 F.3d 821, 825 (6th Cir.2000). “Claims of attorney-client

privilege are ‘narrowly construed because [the privilege] reduces the amount of information

63
   Stampley v. State Farm Fire & Cas. Co., 23 Fed. Appx. 467, 471 (6th Cir. 2001) (“Substantial
need consists of the relative importance of the information in the documents to the party's case
and the ability to obtain that information by other means.”). Moreover, Cardinal’s reliance on
Stampley is inapposite as Plaintiffs herein could not have deposed the person who created the
clawed-back charts at issue (Plaintiffs herein did not know the person’s identity, could not have
reasonably discovered same prior to the deposition cut-off date, and based on Cardinal’s
representation, said person appears to have had a purely administrative role in the creation). Id.
64
   CAH Obj. #1 at p. 14.
65
   Biegas, 573 F.3d at 382. See also, Haworth, Inc. v. Herman Miller, Inc., 162 F.R.D. 289, 296
(W.D. Mich. May 30, 1995) (“Opinion work product protection is not triggered unless
‘disclosure creates a real, non-speculative danger of revealing the lawyer’s mental impressions’
and the attorney had ‘a justifiable expectation that the mental impressions revealed by the
materials will remain private.’”) (quoting In re San Juan Dupont Plaza Hotel Fire Litigation,
859 F.2d 1007, 1015–16 (1st Cir.1988)).
66
   See Ex. F to CAH Obj. #1 (submitted in camera) - 12/8/2018 PEC letter brief at Attachments 2
& 3 thereto (the 2 Charts).
67
   Id.
68
   See Ex. C attached hereto at pp. 292-295.
                                                 20
 Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 21 of 25. PageID #: 38867



discoverable during the course of a lawsuit.’” Columbia/HCA, 293 F.3d at 294 (quoting United

States v. Collis, 128 F.3d 313, 320 (6th Cir.1997)). “The privilege cannot stand in the face of

countervailing law or strong public policy and should be strictly confined within the narrowest

possible limits underlying its purpose.”       United States v. Skeddle, 989 F.Supp. 890, 900

(N.D.Ohio 1997) (citing United States v. Goldberger & Dubin, P.C., 935 F.2d 501, 504 (2nd

Cir.1991)).

          On November 21, 2018, the Court entered an order which, among other things, required

as follows:

          Defendants shall not interpose attorney-client privilege as a reason for not
          producing discovery of all details of their SOMS. The Court will not allow
          defendants to rely at trial, in any motion, or for any other reason, upon any
          evidence of the existence or method of operation of a SOMS that is not produced
          by this date.69

Considering this 11/21/2018 Order, the PEC respectfully suggests that the documents at issue

contain precisely the type of SOMS details which the Court has ordered to be disclosed,

regardless of whether attorneys were involved in creating, learning or compiling those details.

          Cardinal has not carried its burden of proving fundamental prerequisites for considering

the applicability of the privilege – the confidentiality of the material.   The following criteria

must be satisfied in order to hold that a communication is protected under the attorney-client

privilege:

          (1) Where legal advice of any kind is sought (2) from a professional legal advisor
          in his capacity as such, (3) the communications relating to that purpose, (4) made
          in confidence (5) by the client, (6) are at his instance permanently protected (7)
          from disclosure by himself or by the legal advisor, (8) unless the protection is
          waived.70




69
     See Doc No. 1147, at p. 1, ¶1 (emphasis added).
70
     Reed v. Baxter, 134 F.3d 351, 355–56 (6th Cir. 1998).
                                                 21
 Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 22 of 25. PageID #: 38868



Here, Cardinal cannot prove that the communications were permanently protected or that the

protection was not waived. As outlined in Section II.D. infra, Cardinal did not protect the

information from the charts, and in fact intentionally waived it. Moreover, the facts contained

within the charts are not protected by the attorney-client privilege.71 As such, even if the charts

themselves are found to be privilege, Cardinal is obligated to provide written discovery

responses setting forth facts all details of its SOMS.

       D.      Cardinal Has Waived Any Potential Privilege Claim

       Plaintiffs also submit that Cardinal has waived the privilege over the charts as significant

portions of the charts were part of and/or underlying Cardinal’s April 12, 2013 Investigation

Report of the Special Demand Committee (“2013 Report”). Importantly, this 2013 Report was

published to the public at large.72 Additionally, Cardinal also (newly) claims that it used two-

thirds of the charts in discussions with the DEA,73 providing further support for waiver. Fed. R.

Evid. 502(a) governs whether an intentional waiver by a party of a document protected by the

attorney-client privilege or work-product doctrine constitutes a general subject matter waiver as

to other similar documents.

              When the disclosure is made in a federal proceeding ... and waives the
       attorney-client privilege or work-product protection, the waiver extends to an
       undisclosed communication or information in a federal ... proceeding only if: (1)
       the waiver is intentional; (2) the disclosed and undisclosed communications or



71
   Graff v. Haverhill N. Coke Co., No. 1:09-CV-670, 2012 WL 5495514, at *50 (S.D. Ohio Nov.
13, 2012) (“Neither the attorney-client privilege nor the work product doctrine applies to prevent
the disclosure of underlying facts, regardless of who obtained those facts.”); Clevenger v.
Dillard's Dep't Stores, Inc., No. 1:02–CV–558, 2006 U .S. Dist. LEXIS 67322, at *9 (N.D.Ohio
Sept. 20, 2006) (attorney notes based on a meeting with a third party not privileged, even where
attorney “may have then later communicated [to his client] about the notes and given a legal
opinion thereon [because doing so] does not convert the notes themselves into attorney-client
communication”).
72
   https://www.cardinalhealth.com/content/dam/corp/web/documents/Report/CH-Report-of-
Special-Demand-Committee-April-12-2013-Redacted.pdf (last visited 3/4/2019).
73
   CAH Obj. #2 at p. 14, fn 24.
                                                 22
 Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 23 of 25. PageID #: 38869



       information concern the same subject matter; and (3) they ought in fairness to be
       considered together.74

The instant facts fit the requirements of Rule 502(a), as: 1) Cardinal unquestionably waived

privilege regarding the 2013 Report and in discussions with the DEA, 2) the charts at issue

concern the same subject matter as the 2013 Report and the 2-column chart, and 3) fairness

requires for the charts to be disclosed.

       “The waiver extends beyond the document initially produced out of concerns for fairness,

so that a party is prevented from disclosing communications that support its position while

simultaneously concealing communications that do not.”75 As recently articulated by the Sixth

Circuit, “the privilege may be implicitly waived when defendant asserts a claim that in fairness

requires examination of the protected communications.” United Shore Financial Services, LLC,

2018 WL 2283893 at *2 (6th Cir. Jan. 3, 2018) (quoting Bilzerian, 926 F.2d at 1292).76

       In Graff v. Haverhill North Coke Co., No. 1:09-cv-670, 2012 WL 5495514 (S.D. Ohio

2012), the court was faced with a nearly identical set of facts as is present here, and in

determining that waiver had occurred, the court held:

       The undersigned finds that it would be unfair to permit defendants to produce the
       final version of the ERM audit which concludes that HNCC was compliant with
       regulatory requirements, yet withhold the draft versions of the audit and other
       communications that may undermine or help explain the factual basis for
       this conclusion. While defendants disclaim any tactical advantage by voluntarily
       disclosing the final ERM audit because they “have not put the audit at issue” in
       this case, the absence of such a tactical use does not essentially mandate a finding

74
   Fed.R.Evid. 502(a).
75
   Fort James Corp. v. Solo Cup Co., 412 F.3d 1340, 1349 (Fed.Cir.2005).
76
   See also, Proctor & Gamble Co. v. Team Technologies, Inc., No. 12–cv–552, 2013 WL
3778740, at *2 (S.D. Ohio July 18, 2013) (“When a party makes a knowing and intentional
waiver of the attorney-client privilege for its own purposes, fundamental fairness dictates that the
party be required to produce all communications related to the same subject matter of the
disclosed communications.”); Koumoulis v. Independent Financial Marketing Group, Inc., LPL,
295 F.R.D. 28, 4041 (E.D.N.Y.2013) (“Both the attorney-client privilege and work product
privilege may be waived if a party puts the privileged communications at issue by relying on it to
support a claim or defense. Such a waiver may be implied in circumstances where it is called for
in the interests of fairness.”) (Internal quotations and citations omitted).
                                                23
 Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 24 of 25. PageID #: 38870



       of no waiver. See In re OM Securities Litigation, 226 F.R.D. 579, 590–91
       (N.D.Ohio 2005) (“The Court must consider, not only whether there is a tactical
       benefit, but whether it is fair to uphold the privilege considering the nature of the
       disclosure.”). Although the “audit” itself may not be “at issue,” whether HNCC
       has been compliant with state and federal regulations during the relevant time
       frame in this lawsuit is at issue—an issue the final version of the ERM audit
       specifically addresses. Additionally, defendants’ affirmative defenses assert
       that HNCC has been in substantial compliance with federal, state, and local
       statutes and regulations, and by making the subject matter of the final ERM
       audit (compliance with regulatory requirements) a defense in this action,
       defendants have placed the subject matter of the audit at issue. See New
       Phoenix Sunrise Corp. v. C.I.R., 408 F. App’x 908, 919 (6th Cir.2010).77

       Consistent with the documents at issue in Graff, the clawed-back documents at issue

herein “undermine or help explain the factual basis” for the conclusion of the 2013 report.78

Cardinal gained a tactical benefit by publicly releasing the 2013 report, and by continuing to

maintainin it on its website, and purportedly benefited by using the 2-column chart with the

DEA. Moreover, Cardinal has put the clawed-back charts at issue in this matter by asserting

affirmative defenses that it “has been in substantial compliance with federal, state, and local

statutes and regulations” relative to distributing controlled substances.79

       Although Cardinal argues that the Discovery Ruling Regarding the “Teamsters

Materials,” Dkt. No. 835, Aug. 1, 2018 (“8/1/2018 Ruling”) is on point, there are significant

differences between the two situations. Unlike the underlying facts relating to the 8/1/2018

Ruling, the current facts prove that Plaintiffs have a substantial need for the documents and have

not been able to obtain the information. Moreover, the charts at issue do not include “opinion

work product” or other close-call materials such as the search terms, interviews, etc. at issue in

the 8/1/2019 Ruling.     Finally, unlike the facts surrounding the 8/1/2018 Ruling (where no




77
   Graff v. Haverhill North Coke Co., 2012 WL 5495514, at 17. (Emphasis added).
78
   Id.
79
   Id. See also, Exhibit E attached hereto – Cardinal’s Affirmative Defenses at pp, 138-142 (54th,
60th & 76th Affirmative Defenses).
                                                 24
 Case: 1:17-md-02804-DAP Doc #: 1407 Filed: 03/05/19 25 of 25. PageID #: 38871



affirmative defense had been filed), Cardinal’s affirmative defenses assert that they have been in

substantial compliance with all applicable regulatory requirements.80

                                        CONCLUSION

          Based on the foregoing reasoning and argument, Cardinal’s Objections to Amended

Discovery Ruling No. 14 should be stricken and/or overruled.

                                             Respectfully Submitted,

          Dated: March 5, 2019               /s/Michael J. Fuller, Jr.
                                             Michael J. Fuller, Jr. (0090250)
                                             McHugh Fuller Law Group
                                             97 Elias Whiddon Road
                                             Hattiesburg, MS 39402
                                             (601) 261-2220
                                             (601) 261-2481 (FAX)
                                             mike@mchughfuller.com

                                             Member of the Plaintiffs’ Executive Committee


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 5th day of March, 2019, I have electronically filed the

foregoing with the Clerk of Court using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court’s CM/ECF System. Exhibits will

be served separately under seal.


                                             /s/Michael J. Fuller, Jr.
                                             Michael J. Fuller, Jr. (0090250)
                                             McHugh Fuller Law Group
                                             97 Elias Whiddon Road
                                             Hattiesburg, MS 39402
                                             (601) 261-2220
                                             (601) 261-2481 (FAX)
                                             mike@mchughfuller.com

                                             Member of the Plaintiffs’ Executive Committee
80
     See Ex. E at pp. 138-142.

                                               25
